                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       BENJAMIN WISE,                                   Case No. 18-CV-07454-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MVI
                                                                                            ADMINISTRATORS INSURANCE
                                  14             v.                                         SOLUTIONS, INC.'S MOTION TO
                                                                                            DISMISS WITHOUT PREJUDICE
                                  15       MAXIMUS FEDERAL SERVICES, INC.,
                                           et al.,                                          Re: Dkt. No. 55
                                  16
                                                        Defendants.
                                  17

                                  18          Plaintiff Benjamin Wise brings suit against MVI Administrators Insurance Solutions, Inc.,
                                  19   Monterey County Hospitality Association Health and Welfare Plan, United HealthCare Services,
                                  20   Inc., Monterey County Hospitality Association, and United HealthCare Insurance Co.
                                  21   (collectively, “Defendants”) with regard to a denial of benefits to which Plaintiff claims he is
                                  22   entitled under his health insurance plan, which is covered by the Employee Retirement Income
                                  23   Security Act (“ERISA”). Before the Court is Defendant MVI Administrators Insurance Solutions,
                                  24   Inc.’s (“MVI” or “Defendant”)1 motion to dismiss. Having considered the submissions of the
                                  25

                                  26   1
                                         As MVI is the only Defendant that moves to dismiss here, references to “Defendant” are
                                  27   references to MVI unless otherwise specified.
                                                                                      1
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   parties, the relevant law, and the record in this case, the Court GRANTS Defendant’s motion to

                                   2   dismiss without prejudice.

                                   3   I.      BACKGROUND
                                   4           A. Factual Background

                                   5           The Court overviews the structure of Plaintiff’s insurance plan, then the facts surrounding

                                   6   Plaintiff’s allegations.

                                   7           1. Plaintiff’s Insurance Plan

                                   8           Plaintiff’s employer, Eric Miller Architects, is a participating employer of the group health

                                   9   and welfare plan (“Plan”) sponsored by the Monterrey County Hospitality Association. ECF No. 1

                                  10   (“Compl.”) at ¶¶ 34, 36. Plaintiff participates in the Plan through Eric Miller Architects. Id. at ¶ 3.

                                  11   Benefits under the Plan are provided by insurance providers who contract with the Monterey

                                  12   County Hospitality Association Health and Welfare Trust (“Trust”). Id. at ¶ 35. These benefits
Northern District of California
 United States District Court




                                  13   under the Plan “are subject to the provisions of the Plan, the Trust Agreement, [the] employer’s

                                  14   Adoption Agreement, and the determination of the Plan Administrator or health insurance

                                  15   issuer(s).” Id. The Plan Trustees are designated as the Plan Administrator. Id. at ¶ 11. However,

                                  16   the Plan Trustees contracted with MVI “to perform many of the Plan Administrator’s tasks.” Id.

                                  17   Moreover, the Summary Plan Description (“SPD”), a document that highlights a Plan participant’s

                                  18   “rights and obligations” under the Plan, states that “the use of the term ‘Plan Administrator’ in this

                                  19   document refers to MVI.” ECF No. 55-1, Ex. 1 at 1. Thus, Defendant is the designated Plan

                                  20   Administrator.

                                  21           The Plan offers health insurance options through United HealthCare Insurance Company

                                  22   (“UHCIC”) and United HealthCare Services, Inc. (“UHC”), which set policies and guidelines

                                  23   regarding the coverage of health benefits. Id. at ¶ 38. “Defendant UHC handles benefit

                                  24   determinations and internal appeals of any benefit denials by the Plan, UHC or UHCIC.” Id. at ¶

                                  25   39.

                                  26           2. Facts Surrounding Plaintiff’s Allegations

                                  27
                                                                                          2
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1          In 2002, Plaintiff was involved in a vehicular accident that rendered Plaintiff’s left arm

                                   2   completely paralyzed. Id. at ¶ 4. On July 5, 2017, Dr. Ken Hashimoto assessed Plaintiff and

                                   3   discussed a possible referral for a Myomo prosthetic. Id. at ¶ 21. The Myomo prosthetic, otherwise

                                   4   known as a MyoPro orthosis, is a myoelectric elbow-wrist-hand orthosis manufactured by

                                   5   Myomo, Inc. that could restore functionality to Plaintiff’s left arm to assist Plaintiff with daily

                                   6   living activities such as lifting or feeding himself. Id. at ¶¶ 4-5. The MyoPro orthosis works by

                                   7   “sensing a patient’s own neurological signals through non-invasive sensors on the arm” to amplify

                                   8   a patient’s weak neural signal to help move the limb. Id. at ¶ 25. The MyoPro orthosis has been

                                   9   called “power steering for your arm.” Id. at ¶ 24. Plaintiff claims that he “has tried all available

                                  10   traditional therapies” to restore functionality to his left arm “without success.” Id. at ¶ 20. Thus,

                                  11   Plaintiff asserts that there is “no other option available [to] restore functionality to his arms other

                                  12   than a myoelectric [elbow-wrist-hand] orthosis.” Id.
Northern District of California
 United States District Court




                                  13           Dr. Hashimoto determined that Plaintiff was a candidate for a MyoPro orthosis, and

                                  14   referred Plaintiff to the Valley Institute of Prosthetics and Orthotics for further evaluation by

                                  15   certified prosthetists and orthotists. Id. at ¶¶ 21-22. The Valley Institute of Prosthetics and

                                  16   Orthotics determined that Plaintiff met the criteria to use a myoelectric elbow-wrist-hand orthosis.

                                  17   Id. at ¶ 22. On or about September 19, 2017, Dr. Brandon Green prepared a history and physical

                                  18   exam review of Plaintiff and his condition. Id. at ¶ 40. Dr. Green opined that a myoelectric

                                  19   orthosis is the “best available technology” in helping provide functionality to Plaintiff’s left arm.

                                  20   Id. Dr. Green’s history and physical exam review formed the basis for Plaintiff’s initial request for

                                  21   preauthorization coverage of the MyoPro orthotic made to UHC. Id. at ¶ 41.

                                  22          In correspondence dated October 10, 2017, UHC denied Plaintiff’s request for coverage of

                                  23   the MyoPro orthotic. Id. at ¶ 42. On November 22, 2017, Dr. Green filed an appeal of UHC’s

                                  24   denial of benefits to UHC’s Appeals Unit. Id. at ¶ 44. On December 11, 2017, UHC denied

                                  25   Plaintiff’s appeal. Id. at ¶ 48. UHC advised Plaintiff that he had exhausted the internal appeal

                                  26   process, and that Plaintiff had the right to an independent medical review through the California

                                  27
                                                                                           3
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   Department of Insurance. Id. at ¶ 50. Shortly after the denial of benefits by UHC’s Appeals Unit,

                                   2   Plaintiff filed a request for an independent medical review with the California Department of

                                   3   Insurance. Id. at ¶ 52. On January 17, 2018, Dr. Hashimoto completed a “Physician Certification

                                   4   Experimental/Investigational Denials required by the California Department of Insurance” to

                                   5   facilitate an independent medical review. Id. at ¶ 53. On January 26, 2018, Dr. Green submitted

                                   6   extensive information and documentation in support of Plaintiff’s independent medical review

                                   7   application. Id. at ¶¶ 54-55. MAXIMUS Federal Services, Inc. (“MAXIMUS”) conducted the

                                   8   independent medical review by three physicians “trained in physical medicine and rehabilitation.”

                                   9   Id. at ¶ 60. Each reviewing physician concluded that “the requested device is not likely to be more

                                  10   beneficial for treatment of the patient’s medical condition than any available standard therapy.” Id.

                                  11          B. Procedural History
                                  12          On December 11, 2018, Plaintiff filed suit against MVI Administrators Insurance
Northern District of California
 United States District Court




                                  13   Solutions, Inc., Monterey County Hospitality Association Health and Welfare Plan, United

                                  14   HealthCare Services, Inc., Monterey County Hospitality Association, and United HealthCare

                                  15   Insurance Co. ECF No. 1. On April 26, 2019, MVI Administrators Insurance Solutions, Inc.

                                  16   (“Defendant”) filed a motion to dismiss. ECF No. 55 (“Mot.”). On May 10, 2019, Plaintiff filed an

                                  17   opposition. ECF No. 63 (“Opp.”). On May 17, 2019, Defendant filed a reply. ECF No. 77

                                  18   (“Reply”).

                                  19   II.    LEGAL STANDARD
                                  20          A. Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)

                                  21          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  22   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  23   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  24   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  25   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

                                  26   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  27
                                                                                         4
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

                                   2   678. “The plausibility standard is not akin to a probability requirement, but it asks for more than a

                                   3   sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   4   For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the

                                   5   complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                   6   party.” Manzarek, 519 F.3d at 1031 (9th Cir. 2008).

                                   7          The Court, however, need not accept as true allegations contradicted by judicially

                                   8   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   9   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  10   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  11   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  12   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per
Northern District of California
 United States District Court




                                  13   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  14   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  15   (9th Cir. 2004).

                                  16          B. Leave to Amend
                                  17          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  18   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  19   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  20   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  21   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  22   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  23   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  24   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  25   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  26   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  27
                                                                                          5
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                   2   (9th Cir. 2008).

                                   3   III.   DISCUSSION
                                   4          Plaintiff brings three causes of action in the instant case: (1) claim for ERISA benefits

                                   5   pursuant to 28 U.S.C. § 1132(a)(1)(B); (2) violation of fiduciary duties of loyalty and due care in

                                   6   violation of ERISA pursuant to 29 U.S.C. § 1132(a)(3); and (3) denial of “full and fair review” of

                                   7   the denial of Plaintiff’s claim pursuant to 29 U.S.C. § 1133 and applicable regulations. Compl. at

                                   8   ¶¶ 66-87.

                                   9          Defendant argues that it is not a fiduciary under ERISA and thus it is “not a proper party to

                                  10   this ERISA action.” Mot. at 8. Defendant also argues that the complaint fails to satisfy the

                                  11   pleading standards of Twombly and Iqbal. Id. at 9. The Court addresses whether Defendant is a

                                  12   fiduciary under ERISA, which is dispositive of Plaintiff’s causes of action. Thus, the Court does
Northern District of California
 United States District Court




                                  13   not reach the question of whether the complaint has satisfied the pleading standards of Twombly

                                  14   and Iqbal.

                                  15          A. Whether Defendant is a Fiduciary under ERISA
                                  16          Defendant argues that it is not a fiduciary under ERISA because it performed only

                                  17   ministerial tasks and did not exercise any discretionary authority to determine claims and benefits.

                                  18   Id. at 4-8. Plaintiff argues that because Defendant is explicitly named as Plan Administrator,

                                  19   Defendant is automatically a fiduciary. Opp. at 5-6. Plaintiff also asserts that Defendant had

                                  20   discretionary authority because, for instance, Defendant had the power under the Summary Plan

                                  21   Description (“SPD”) to determine whether to terminate coverage for fraud or intentional

                                  22   misrepresentation, and Defendant also handled complaints. Id. at 7-8. The Court finds Defendant’s

                                  23   arguments more compelling.

                                  24          “Under ERISA, there are two categories of fiduciaries—named (or statutory) and

                                  25   functional.” Acosta v. Brain, 910 F.3d 502, 517 (9th Cir. 2018). First, the Court analyzes whether

                                  26   Defendant was a named or statutory fiduciary, and then, whether Defendant was a functional

                                  27
                                                                                        6
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   fiduciary.

                                   2          1. Whether Defendant was a Named Fiduciary
                                   3          A named fiduciary is defined as follows:

                                   4                  [T]he term ‘named fiduciary’ means a fiduciary who is named in the
                                                      plan instrument, or who, pursuant to a procedure specified in the plan,
                                   5                  is identified as a fiduciary (A) by a person who is an employer or
                                                      employee organization with respect to the plan or (B) by such an
                                   6                  employer and such an employee organization acting jointly.
                                   7   29 U.S.C. § 1102(a)(2). However, the Court need not dwell on whether Defendant was a named

                                   8   fiduciary because to be classified as a named fiduciary, an entity must be “designated in the plan

                                   9   instrument as a fiduciary.” Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 653 (9th Cir.

                                  10   2019). Defendant was not designated as a fiduciary in the SPD, so Defendant was not a named

                                  11   fiduciary.

                                  12          Plaintiff’s reliance on case law for the proposition that a Plan Administrator is
Northern District of California
 United States District Court




                                  13   automatically considered a fiduciary is unavailing. Plaintiff cites United States v. Jackson for the

                                  14   proposition that “an ‘administrator’ is an example of a fiduciary.” 524 F.3d 532, 545 (4th Cir.

                                  15   2008), vacated and remanded by Jackson v. United States, 555 U.S. 1163 (2008). Not so. The

                                  16   Ninth Circuit does not automatically deem administrators to be fiduciaries. “ERISA does not

                                  17   describe fiduciaries simply as administrators of the plan, or managers or advisers.” Acosta, 910

                                  18   F.3d at 517; see also CSA 401(K) Plan v. Pension Prof’ls, Inc., 195 F.3d 1135, 1137 (9th Cir.

                                  19   1999) (“PPI was to provide its services as a third-party administrator and not as a fiduciary of the

                                  20   Plan.”); IT Corp. v. General Am. Life Ins. Co., 107 F.3d 1415, 1420 (9th Cir. 1997) (analyzing

                                  21   whether plan administrator was a fiduciary); Erpelding v. Delaware Charter Guar. & Trust Co.,

                                  22   162 Fed. App’x 730, 731 (9th Cir. 2006) (“[W]e examine whether the complaint alleged that [an

                                  23   administrator] exercised discretionary authority as a fiduciary or was performing ordinary

                                  24   functions as a non-fiduciary.”)

                                  25          Plaintiff also cites In re Luna, which states that “[o]nce deemed a fiduciary, . . . the

                                  26   fiduciary becomes subject to ERISA’s statutory duties.” 406 F.3d 1192, 1201 (10th Cir. 2005).

                                  27
                                                                                         7
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   But as discussed above, an administrator is not automatically deemed a fiduciary in the Ninth

                                   2   Circuit, thus an administrator is not necessarily subject to ERISA’s statutory duties.

                                   3          In sum, Defendant was not a named fiduciary because Defendant was not so designated in

                                   4   the SPD, the plan instrument. Next, the Court considers whether Defendant was a functional

                                   5   fiduciary.

                                   6          2. Whether Defendant was a Functional Fiduciary
                                   7          ERISA provides a definition of a “functional” fiduciary:

                                   8                  [A] person2 is a fiduciary with respect to a plan to the extent (i) he
                                                      exercises any discretionary authority or discretionary control
                                   9                  respecting management of such plan or exercises any authority or
                                                      control respecting management or disposition of its assets, (ii) he
                                  10                  renders investment advice for a fee or other compensation, direct or
                                                      indirect, with respect to any moneys or other property of such plan,
                                  11                  or has any authority or responsibility to do so, or (iii) he has any
                                                      discretionary authority or discretionary responsibility in the
                                  12                  administration of such plan.
Northern District of California
 United States District Court




                                  13   29 U.S.C. § 1002(21)(A) (footnote added). In other words, to be a “functional” fiduciary, “the

                                  14   person or entity must have control respecting the management of the plan or its assets, give

                                  15   investment advice for a fee, or have discretionary responsibility in the administration of the plan.”

                                  16   Arizona State Carpenters Pension Trust Fund v. Citibank (Arizona), 125 F.3d 715, 722 (9th Cir.

                                  17   1997). “A person or entity who performs only ministerial services or administrative functions

                                  18   within a framework of policies, rules, and procedures established by others is not an ERISA

                                  19   fiduciary.” Id. at 721-22. Also, having “to make a decision in the exercise of a ministerial duty

                                  20   does not rise to the level of discretion required to be an ERISA fiduciary.” Id. at 722.

                                  21          “The [United States] Supreme Court has stressed that the central inquiry [into whether a

                                  22   party was an ERISA fiduciary] is whether the party was acting as an ERISA fiduciary ‘when

                                  23   taking the action subject to complaint.’” Santomenno v. Transamerica Life Ins. Co., 883 F.3d 833,

                                  24   838 (9th Cir. 2018) (quoting Pegram v. Herdrich, 530 U.S. 211, 226 (2000)). Specifically,

                                  25

                                  26
                                       2
                                        ERISA’s definition of “person” includes a “partnership, joint venture, corporation, mutual
                                       company, joint-stock company, trust, estate, unincorporated organization, association, or
                                  27   employee organization.” 29 U.S.C. § 1002(9).
                                                                                        8
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   because “a person is a fiduciary under this provision only ‘to the extent’ the person engages in the

                                   2   listed conduct, a person may be a fiduciary with respect to some actions but not others.” Depot,

                                   3   Inc., 915 F.3d at 654.

                                   4          Here, the action taken that is subject to complaint is the denial of benefits to Plaintiff under

                                   5   the Plan. However, completely lacking from Plaintiff’s complaint is any indication that Defendant

                                   6   acted or participated in any way in the denial of benefits. Specifically, Plaintiff’s “initial request

                                   7   for preauthorization coverage of the MyoPro [was] made to UHC.” Compl. at ¶ 41. After UHC

                                   8   “denied [Plaintiff’s] request for coverage,” Plaintiff’s physician Dr. Green “submitted an appeal to

                                   9   UHC’s Appeals Unit” and sought to “rebut the various rationale [sic] used by UHC to deny

                                  10   preauthorization.” Id. at ¶ 44. However, “UHC denied Plaintiff’s appeal.” Id. at ¶ 48. At that point,

                                  11   “UHC advised that [Plaintiff] had exhausted the internal appeal process.” Id. at ¶ 50. Thus,

                                  12   Plaintiff next “filed a request for an Independent Medical Review . . . with the California
Northern District of California
 United States District Court




                                  13   Department of Insurance.” Id. at ¶ 52. The Independent Medical Review “was conducted through

                                  14   [Defendant] MAXIMUS by three physicians,” all of whom concluded that “the requested device is

                                  15   not likely to be more beneficial for treatment of the patient’s medical condition than any available

                                  16   standard therapy.” Id. at ¶ 60.

                                  17          Thus, from Plaintiff’s own allegations, it is clear that it was UHC that denied Plaintiff’s

                                  18   initial request for preauthorization coverage and the subsequent appeal. Moreover, it was

                                  19   Defendant MAXIMUS that conducted the Independent Medical Review. The complaint’s

                                  20   complete silence as to any role Defendant might have played in the denial of benefits to Plaintiff is

                                  21   thoroughly conspicuous and quite revealing. As the United States Supreme Court and the Ninth

                                  22   Circuit have made clear, the “central inquiry” in resolving whether a party was an ERISA

                                  23   fiduciary is “whether the party was acting as an ERISA fiduciary ‘when taking the action subject

                                  24   to complaint.’” Santomenno, 883 F.3d at 838 (quoting Pegram, 530 U.S. at 226) (emphasis

                                  25   added). Defendant simply could not have been acting as a fiduciary “when taking the action

                                  26   subject to complaint” because according to Plaintiff’s own pleading, Defendant played absolutely

                                  27
                                                                                          9
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   no role in denying Plaintiff any benefits. Indeed, Plaintiff even admits that “UHC handles benefit

                                   2   determinations and internal appeals of any benefit denials by the Plan, UHC or UHCIC.” Compl.

                                   3   at ¶ 39. Simply put, Defendant took no action. The law is clear that “entities that took no action at

                                   4   all with respect to a plan” are not fiduciaries and thus have no fiduciary responsibilities.

                                   5   Santomenno ex rel. John Hancock Trust v. John Hancock Life Ins. Co. (U.S.A.), 768 F.3d 284, 300

                                   6   (3d Cir. 2014); see also Leimkuehler v. Am. United Life Ins. Co., 713 F.3d 905, 914 (7th Cir.

                                   7   2013) (“AUL’s decision not to exercise its contractual right to substitute different (less expensive)

                                   8   funds for the Leimkuehler Plan does not make it a fiduciary.”); Trs. Of the Graphic Commc’ns

                                   9   Int’l Union Upper Midwest Local 1M Health & Welfare Plan v. Bjorkedal, 516 F.3d 719, 733 (8th

                                  10   Cir. 2008) (holding that an “act of omission” cannot render an entity a functional fiduciary).

                                  11           Plaintiff argues that Defendant is “the only fiduciary” that can “determine coverage for

                                  12   claims.” Opp. at 11. Plaintiff’s argument is founded in the Summary Plan Description’s (“SPD”)
Northern District of California
 United States District Court




                                  13   statement that “[i]nsurance carriers shall have full discretionary authority to decide all claims and

                                  14   appeals for benefits under the Plan.” ECF No. 55-1, Ex. 1 at 4. Under California law, the above

                                  15   excerpt from the SPD constitutes a discretionary clause, a “provision that reserves discretionary

                                  16   authority to the insurer, or an agent of the insurer, to determine eligibility for benefits or

                                  17   coverage.” Cal. Ins. Code § 10110.6(a). However, under California law, such discretionary clauses

                                  18   are “void and unenforceable.” Id.

                                  19           Plaintiff argues that because the SPD’s statement that insurance carriers have discretionary

                                  20   authority to review claims is void under California law, it falls to the Plan Administrator (i.e.,

                                  21   Defendant) to review claims because the SPD also provides that Plan benefits are “subject to the

                                  22   provisions of the Plan, the Trust Agreement, your employer’s Adoption Agreement, and the

                                  23   determination of the Plan Administrator or health insurance issuer(s).” ECF No. 55-1, Ex. 1 at 1

                                  24   (emphasis added). However, Plaintiff’s argument is unpersuasive and misrepresents what is meant

                                  25   by “the determination of the Plan Administrator.” The SPD explains that the Plan Administrator

                                  26   may make a “determination” as to a “claim for eligibility under the Plan . . . pursuant to the Plan

                                  27
                                                                                          10
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   and the Trust Agreement.” Id. at 5 (emphasis added).3 The SPD never states that the Plan

                                   2   Administrator may make “determinations” as to claims for benefits. In fact, another portion of the

                                   3   SPD which is not part of the discretionary clause states: “The benefits provided under the Plan are

                                   4   insured and underwritten by insurance carriers. The insurance carriers are also responsible for

                                   5   performing various administrative services in connection with the Plan, including determination

                                   6   and payment of claims.” Id. at 3 (emphasis added).

                                   7          3. Summary
                                   8          In sum, the Court has determined that Defendant is neither a named fiduciary nor a

                                   9   functional fiduciary.

                                  10          Therefore, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s first cause of

                                  11   action: a claim for ERISA benefits pursuant to 28 U.S.C. § 1132(a)(1)(B). Courts have held that if

                                  12   a party “had no authority to resolve benefit claims or any responsibility to pay them, [the party] is
Northern District of California
 United States District Court




                                  13   not the proper defendant for an action to recover benefits as authorized by § 1132(a)(1)(B).”

                                  14   Echague v. Metropolitan Life Ins. Co., 43 F. Supp. 3d 994, 1007 (N.D. Cal. 2014). Here,

                                  15   Defendant was not a fiduciary, played no role in deciding the claim and subsequent appeals, and

                                  16   had no responsibility to pay benefit claims. Thus, Plaintiff’s first cause of action fails as to

                                  17   Defendant.

                                  18          In addition, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s second cause of

                                  19   action: violation of fiduciary duties of loyalty and due care in violation of ERISA pursuant to 29

                                  20   U.S.C. § 1132(a)(3). “To establish an action [under] . . . 29 U.S.C. § 1132(a)(3), the defendant

                                  21   must be an ERISA fiduciary acting in its fiduciary capacity . . . .” Mathews v. Chevron Corp., 362

                                  22
                                       3
                                  23     The Court notes that simply because the Plan Administrator may determine a claim for
                                       eligibility, that does not mean the Defendant is a functional fiduciary. Under Ninth Circuit law, an
                                  24   entity that performs services or functions “within a framework of policies, rules, and procedures
                                       established by others is not an ERISA fiduciary.” Arizona State Carpenters, 125 F.3d at 721-22.
                                  25   The SPD specifies that the Plan Administrator may only determine a claim for eligibility within
                                       the framework of and “under and pursuant to the Plan and the Trust Agreement.” ECF No. 55-1,
                                  26   Ex. 1 at 5. Moreover, there is no evidence that Defendant played any role in establishing the
                                       “framework of policies, rules, and procedures” used to determine a claim for eligibility. Arizona
                                  27   State Carpenters, 125 F.3d at 721-22.
                                                                                         11
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
                                   1   F.3d 1172, 1178 (9th Cir. 2004). Here, the Court determined that Defendant was not a fiduciary

                                   2   acting in a fiduciary capacity. Thus, Plaintiff’s second cause of action fails as to Defendant.

                                   3           Moreover, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s third cause of

                                   4   action: denial of “full and fair review” of the denial of Plaintiff’s claim pursuant to 29 U.S.C. §

                                   5   1133. Under ERISA, “every employee benefit plan shall . . . afford a reasonable opportunity to

                                   6   any participant whose claim for benefits has been denied for a full and fair review by the

                                   7   appropriate named fiduciary of the decision denying the claim.” 29 U.S.C. § 1133(2) (emphasis

                                   8   added). Here, Defendant was not the “appropriate named fiduciary” that denied Plaintiff’s claim

                                   9   because Defendant was not even a fiduciary. Thus, Plaintiff’s third cause of action fails as to

                                  10   Defendant.

                                  11           Because granting Plaintiff an additional opportunity to amend the complaint would not be

                                  12   futile, cause undue delay, or unduly prejudice Defendant, and Plaintiff has not acted in bad faith,
Northern District of California
 United States District Court




                                  13   the Court grants leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  14   IV.     CONCLUSION
                                  15           For the foregoing reasons, the Court GRANTS the motion to dismiss with leave to amend

                                  16   as to all three causes of action.

                                  17           Should Plaintiff elect to file an amended complaint curing the deficiencies identified

                                  18   herein, Plaintiff shall do so within 30 days. Failure to file an amended complaint within 30 days or

                                  19   failure to cure the deficiencies identified in this Order or Defendant’s motion and reply will result

                                  20   in dismissal with prejudice of the claims dismissed in this Order. Plaintiff may not add new causes

                                  21   of actions or parties without leave of the Court or stipulation of the parties pursuant to Federal

                                  22   Rule of Civil Procedure 15.

                                  23   IT IS SO ORDERED.

                                  24   Dated: July 2, 2019

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         12
                                  28   Case No. 18-CV-07454-LHK
                                       ORDER GRANTING MVI ADMINISTRATORS INSURANCE SOLUTIONS, INC.'S MOTION TO DISMISS
                                       WITHOUT PREJUDICE
